department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name xx date org address date date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code 1s hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your reccipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under section internal_revenue_code of the you are cequired to file federal_income_tax returns on form_1120 hese returns should be filed with the appropriate service_center for the vear ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a pention for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing director eo examinations enclosures publication publication notice ce tax exempr ano government entities division org address department of the treasury internal_revenue_service te_ge examination sec_801 tom martin drive room birmingham al date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita b lough director eo examinations letter catalog number 34809f form - - schedule number or exhibit ueto enn explanations of items name of taxpayer tax identification_number year period ended org 20xx 20xx 20xx 20xx legend org organization name xx date founder founder issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts on july 20xx org applied for exemption by completing the form_1023 application on the application it states that the activities of org includes providing supervised dafe constructive positive environment that seeks to dispel the latch-key scenario while giving parents a sense of comfort when they are at work and managing family affairs the org also promote the child’s physical development fine motor and gosss motor skills help the child to become socially competent to relate both to adults and his hers peers encourage emotional growth and control and provide opportunity for learning and development of the child’s skills and provide basic support and encouragement the applications stated that org will be community based by staying aware of and responsive to the needs of the community and utilizing resources within the community to help provide meaningful services on february 20xx org was granted exemption under sec_501 of the code as a public charity org was issued a determination_letter and the letter stated that org was considered a public charity and the advance_ruling period ends december 20xx the letter also stated if the org do not meet the public support requirements during the advance_ruling period we will classify them as a private_foundation for future periods the determination_letter also states that if we classify org as a private_foundation we will treat them as a private_foundation from the beginning date for purposes of sec_507 and sec_4940 this information was also discussed with founder the founder of the organization during the examination and additional correspondence was issued to founder requesting the delinquent form 990pf’s the organization did not respond to our request law form 886-a catalog number 20810w page publish no irs gow department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number year period ended 20xx 20xx 20xx 20kx sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at ail times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a la name of taxpayer schedule number or exhibit explanations of items tax identification_number year period ended org 20kx 20xx 20kx 20xx established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-3 states that in general the foundation managers as defined in sec_4946 of every organization including a_trust described in sec_4947 which is or is treated as a private_foundation as defined in sec_509 the assets of which are at least dollar_figure at any time during a taxable_year shall include the following information on its annual return in addition to that information required under sec_1 a an itemized statement of its securities and all other assets at the close of the year showing both book and market_value an itemized list of all grants and contributions made or approved for future payment during the year showing the amount of each such grant or contribution the name and address of the recipient other than a recipient who is not a disqualified_person and who receives from the foundation grants to indigent or needy persons that in the aggregate do not exceed dollar_figure during the year any relationship between any individual recipient and the foundation's managers or substantial contributors and a concise statement of the purpose of each such grant or contribution the address of the principal office of the foundation and if different of the place where its books_and_records are maintained the names and addresses of its foundation managers within the meaning of sec_4946 that are substantial contributors within the meaning of sec_507 or that own percent or more of the stock of any corporation of which the foundation owns percent or more of the stock or corresponding interests in partnerships or other entities in which the foundation has a percent or greater interest form 886-a catalog number 10w page publish no irs gov department of the treasury-internal revenue service form 886-a ee explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org 20kx 20xx 20xx ia t20nn for purposes of subparagraph of this paragraph the business address of an individual grant recipient or foundation_manager may be used by the foundation in its annual return in lieu of the home address of such recipient or manager and the term relationship shall include but is not limited to any case in which an individual recipient of a grant or contribution by a private_foundation is defined in sec_4946 of a substantial_contributor or foundation_manager of such foundation ii a partner of such substantial_contributor or foundation_manager or iil an employee of such substantial_contributor or foundation_manager or of an organization which is effectively controlled within the meaning of sec_4946 and the regulations thereunder directly or indirectly by one or more such substantial contributors or foundation managers i a member_of_the_family as tres reg a i states that except as otherwise provided in this paragraph and paragraph g of this section every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 other than an organization described in sec_401 or sec_501 shall file its annual return on form_990 for taxable years ending on or after date every private_foundation shall file form_990-pf as its annual information_return for taxable years beginning after date every sec_501 black lung trust shall file an annual information_return on form 990-bl or any other form prescribed by the internal_revenue_service for that purpose taxpayer’s position taxpayer was contacted to explain the out come of the exam and to offer a managerial conference but there was no response from the taxpayer conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective the tax period beginning january 20xx the first year after the advance_ruling period ends form_1120 returns should be filed for the tax periods ending on or after12 20xx 20xx 20xx and 20xx form 886-a catalog number 1uw page publish no irs gov department of the treasury-internal revenue service
